Case: 11-50740     Document: 00511882252         Page: 1     Date Filed: 06/11/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 11, 2012
                                     No. 11-50740
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ISRAEL CENTENO RODRIGUEZ,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:09-CR-76-1


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
        Israel Centeno Rodriguez (Centeno) appeals the 24-month term of
imprisonment imposed following the revocation of his supervised release for
failure to register as a sex offender. He argues that his sentence, which exceeds
the advisory sentencing guidelines range but is within the statutory maximum,
is plainly unreasonable because the district court failed to give any reasons for
imposing such a lengthy sentence. Centeno asserts that one explanation for the



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-50740   Document: 00511882252      Page: 2    Date Filed: 06/11/2012

                                  No. 11-50740

lengthy sentence is that the district court improperly calculated the guidelines
range.
      Because Centeno failed to object in the district court to the adequacy of the
reasons supporting the sentence and the calculation of the guidelines range,
review is for plain error. See Puckett v. United States, 556 U.S. 129, 135 (2009);
United States v. Whitelaw, 580 F.3d 256, 259-60 (5th Cir. 2009). To show plain
error, the defendant must show a forfeited error that is clear or obvious and that
affects his substantial rights. Puckett, 556 U.S. at 135. If the defendant makes
such a showing, this court has the discretion to correct the error but only if it
seriously affects the fairness, integrity, or public reputation of judicial
proceedings. Id.
      In choosing a sentence, a court must consider most of the factors
enumerated in 18 U.S.C. § 3553(a), including the policy statements found in
Chapter Seven of the Guidelines. 18 U.S.C. § 3583(e)(3); United States v. Miller,
634 F.3d 841, 843 (5th Cir. 2011). Although the district court did not expressly
cite to § 3553(a) in imposing the sentence, before imposing the sentence, the
district court listened to the Government’s argument that Centeno could not
follow rules, as evidenced by the fact that he had previously violated some of the
same terms of supervised release. The written order also reflects that the
district court considered the need to protect the public from further crimes and
the history and characteristics of the defendant. Even if the district court erred
in failing to adequately identify the reasons for the sentence, any error will not
warrant relief unless Centeno can show that the error affected his substantial
rights. See Puckett, 556 U.S. at 135. Centeno has not made this showing. He
does not argue that if the case was remanded for resentencing, the district court
could not impose the same 24-month revocation sentence. Nor has he explained
how a more detailed reasoning process might have led the court to select a lower
sentence. See United States v. Mondragon-Santiago, 564 F.3d 357, 364-65 (5th
Cir. 2009).

                                        2
  Case: 11-50740    Document: 00511882252     Page: 3   Date Filed: 06/11/2012

                                 No. 11-50740

      In addition, Centeno has not shown that the district court committed
error, plain or otherwise, in calculating the sentence because the probation
officer’s violation worksheet specifies the 6-12 month range of imprisonment was
based on Centeno’s Class C violations and criminal history category of IV. See
Puckett, 556 U.S. at 135. Finally, contrary to Centeno’s argument, the 24-month
sentence imposed in Centeno’s case is not substantively unreasonable. See
Whitelaw, 580 F.3d at 265.
      AFFIRMED.




                                       3